Citation Nr: 0841259	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-38 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1981 to 
October 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied entitlement to service connection for 
paranoid schizophrenia.  

In the rating decision on appeal, and the subsequent 
statement of the case and supplemental statement of the case, 
the RO did not address the new and material issue before the 
Board.  Regardless of the RO's actions, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for schizophrenia.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.

The veteran has not received adequate notice regarding his 
claim to reopen service connection for schizophrenia based on 
new and material evidence.  The RO sent the veteran letters 
in February 2003 and September 2006, but the letters are not 
compliant with Kent v. Nicholson, 20 Vet. App. 1.  
Specifically, the letters do not clearly denote that the 
veteran's claim was previously denied in a November 1987 
rating decision and why it was denied; namely that although 
the veteran was treated for psychosis within a year of 
discharge from active service, service connection cannot be 
granted because of evidence of a pre-service history of 
psychotic difficulties.  Additionally, the letters did not 
advise the veteran of the meaning of "new" and "material" 
evidence or advise him what evidence was necessary in order 
to reopen the claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA letter regarding 
his claim to reopen service connection for 
schizophrenia based on new and material 
evidence.  The letter should note why the 
service connection claim was previously 
denied and include the information 
necessary to substantiate the underlying 
claim on the merits, pursuant to Kent v. 
Nicholson, 20 Vet. App. 1.  Specifically, 
the letter should note that the veteran's 
claim was previously denied because his 
psychiatric disability existed prior to 
entry in service and was not aggravated by 
service, and describe what "new" and 
"material" evidence was required in 
order to reopen the claim.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time for response should be 
allowed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




